DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Status of Claims
Claim 1 has been amended. Claims 1-4 are pending.
Status of Previous Rejections
The rejections of Claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by JP’561 (JPH07-068561B2) are maintained.
The rejections of Claims 1-4 under 35 U.S.C. 103 as being unpatentable over Honkura (US 2013/0009736) have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’561 (JPH07-068561B2).
Regarding claim 1, JP’561 teaches a method for producing rare-earth magnet powder, comprising: a disproportionation step of causing hydrogen absorption and disproportionation of Nd-Fe-B alloy at 500 ºC and a recombination step of causing hydrogen desorption and recombination reaction to the magnet alloy (Example 2, Fig. 5, Table 2), which meets the limitations recited in claim 1. Fig. 5 shows that heating from room temperature to 500 ºC is performed under vacuum and flowing hydrogen into the furnace at the holding temperature of at 500 ºC (Page 8, Ln 25-35), which meets the amended feature in claim 1.
Regarding claim 2, JP’561 discloses (Example 2, Fig. 5) that the hydrogen pressure is 1 atm (i.e. 101 kPa), which meets the limitation recited in claim 2.
Regarding claim 3, JP’561 discloses that the cast alloy is homogenized at 600-1200 ºC (Page 2, last 20 lines), which meets the limitation recited in claim 3.
Regarding claim 4, Example 2 of JP’561 meets the composition limitation recited in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa (US 2005/0016632).
Regarding claim 1, Tomizawa teaches a method for producing rare-earth magnet powder, comprising: a decrepitation step of exposing the Nd-Fe-B alloy to a hydrogen atmosphere created by introducing hydrogen into a heat treatment furnace heated to a temperature of 550-900 ºC, a disproportionation step of causing hydrogen absorption and disproportionation of the Nd-Fe-B alloy and a recombination step of causing hydrogen desorption and recombination reaction to the magnet alloy ([0113] to [0146]), which meets the limitations recited in claim 1. The temperature disclosed by Tomizawa overlaps the recited temperature in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 2, Tomizawa discloses ([0114]) that the hydrogen pressure is 0.1 MPa, which meets the limitation recited in claim 2.
Regarding claim 3, Tomizawa discloses that the cast alloy is homogenized at 1100 ºC to 1200 ºC ([0105]), which meets the limitation recited in claim 3.
Regarding claim 4, Table 1 of Tomizawa meets the composition limitation recited in claim 4.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
The applicants argued that JP ‘561 discloses placing the ingot in the treatment furnace and then raising the temperature, JP ‘561 fails to disclose at least “exposing a cast alloy containing a rare earth element (referred to as “R”), boron (B) and a transition metal (referred to as “TM”) to a hydrogen atmosphere created by introducing hydrogen into a treatment furnace heated to a temperature within the range of 350 to 585 deg. C,” as recited in claim 1.
In response, Fig. 5 shows that heating from room temperature to 500 ºC is performed under vacuum and flowing hydrogen into the furnace at the holding temperature of at 500 ºC (Page 8, Ln 25-35), which meets the amended feature in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733